Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  November 20, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  151051(70)                                                                             Stephen J. Markman
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
  CITY OF COLDWATER,                                                                    Richard H. Bernstein
                                                                                              Joan L. Larsen,
            Plaintiff-Appellee,                                                                         Justices
                                                             SC: 151051
  v                                                          COA: 320181
                                                             Branch CC: 13-040185-CZ
  CONSUMERS ENERGY COMPANY,
             Defendant-Appellant.
  ________________________________________/

        On order of the Chief Justice, the motion of the Michigan Municipal Electric
  Association for leave to file a brief amicus curiae is GRANTED. The amicus brief
  submitted on November 12, 2015, is accepted for filing.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 20, 2015